TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO. 03-12-00689-CV




 
 
M. M., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 207th
  District Court OF Caldwell
  COUNTY, 
NO. 2011-FL-299,
  The Honorable Todd A. Blomerth, JUDGE
  PRESIDING




 
 



                                                                     O
  R D E R
 
PER CURIAM
Appellant M. M. filed her notice of appeal on October
  11, 2012.  The appellant’s brief
  was filed on January 3, 2013,
  making appellee=s brief
  due January 23, 2013.  To date, appellee=s
  brief has not been filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellee=s
  brief no later than February 11, 2013.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt of court.
It is ordered on January 25,
  2013.
 
Before
  Justices Puryear, Pemberton and Rose